Citation Nr: 1543982	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  12-12 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a spine disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a skin condition.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Counsel


INTRODUCTION

The Veteran served on active duty from December 2003 to March 2005, as well as prior periods of Active Duty for Training and Inactive Duty Training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified at a September 2012 videoconference hearing before the undersigned.  A transcript of those proceedings is of record.  

The issues of entitlement to service connection for a skin condition and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's spine disability had its onset during active duty service.

2.  There is not clear and unmistakable evidence that the Veteran's headaches did not increase in severity beyond the natural progression of the disability during active duty.



CONCLUSIONS OF LAW

1.  The criteria of service connection for a spine disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria of service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted on the entrance examination report.  38 C.F.R. § 3.304(b).  The presumption of soundness is rebutted where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto, and was not aggravated by such service.  Id.  Where a preservice disability undergoes an increase in severity during service, clear and unmistakable evidence is required to rebut the presumption of aggravation during service.  38 C.F.R. § 3.306.  VA has the burden of rebutting the presumption of aggravation.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993).


Spine Disability

The Veteran has a current spine diagnosis of intercostal neuritis and fibromyalgia, according to treatment records from Dr. C.E.D., a private physician.  There is also evidence of an in-service injury.  While serving in Kuwait in February 2004, the Veteran was involved in a bus accident in which the bus he was riding in flipped over.  The Veteran has credibly reported that he was injured during that accident, and has consistently pointed to that injury as the point in time where his current spine disability began.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).  Per a November 2008 letter from Dr. C.E.D., the spine disability is "a direct result of the injuries sustained in the bus accident of [February 2004]."

As such, there is evidence of a current disability, an in-service injury, and a relationship between the two.  Holton, 557 F.3d at 1366; 38 C.F.R. § 3.303.

In making this determination, the Board acknowledges that the RO, in the March 2008 rating decision, found that the presumption of soundness was rebutted.  The RO is incorrect in this instance.  While there is evidence of a pre-service spine injury, there is no evidence of a pre-service spine disability.  The Veteran's December 2003 entrance examination noted a normal spine.  While there is evidence of a high school spine injury, as well as a second injury during Inactive Duty Training that cannot be construed as a pre-service injury (and which, the Board observes, could be the basis for a claim for service connection, had a disability derived from that injury), the evidence of a pre-service spine injury fails to clearly and unmistakably demonstrate that a spine disability preexisted service.  

Headaches

The Veteran has a current diagnosis of stress headaches.  To determine whether those headaches are related to service, the Board must again consider the law governing the presumption of soundness.  As noted above, in all cases, a Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In other words, when no pre-existing medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  ;.

In this case, the presumption of soundness applies, in that the December 2003 entrance examination found the Veteran to be neurologically normal.  Therefore, the burden then shifts to VA to rebut the presumption by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Accordingly: 

Once the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant.  In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness . . . the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease. 

Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (emphasis added). 

Here, the evidence is clear and unmistakable, in the form of a May 2002 treatment record that documented "persistent strain of the cervical spine with headache," that the disability preexisted service.  The Board therefore considers the second prong, whether the disability worsened during service.  There are two considerations in this determination: "[t]he Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096).  

This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  See Horn, 25 Vet. App. at 235.  Conversely, the burden is not met by finding "that the record contains insufficient evidence of aggravation."  See id.

Here, the evidence is clear that the disability was worsened during service.  On the Veteran's February 2005 post-deployment health assessment, he indicated that he began to experience headaches during his deployment, which continued through the remainder of his time overseas.  A February 2005 Report of Medical Assessment indicated that the Veteran experienced headaches which were still present, though improving.  Post-service treatment records documented that the headaches had become daily and more severe during service.  See, e.g., February 2005 private treatment record (i.e., while still in service) (indicating that headaches began about halfway through his service overseas); March 2005 private treatment record (indicating headaches for one year); April 2005 private treatment records (indicating non-stop daily headaches); May 2005 VA treatment record (indicating "has headaches since his middeployment in Iraq.  He is at home since 3 [months] and they are not better."); and May 2008 private sleep apnea treatment record (created during the time since his initial claim for headaches, and indicating morning headaches).  

If a Veteran is presumed sound at service entrance and VA is unable to rebut the presumption, a disease or injury that manifested in service is deemed incurred in service.  Gilbert v. Shinseki, 26 Vet. App. 48, 53 (2012) (noting that such a finding establishes the second element of service connection).  The Board notes that the evidence demonstrates that the same headache disability has continued since service.  See id. (citing Holton, 557 F.3d at 1367 (Fed. Cir. 2009) (providing that "[t]he presumption of soundness . . . does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof.")).  The January 2008 examiner, who diagnosed stress headaches, found a history of chronic headaches dating to February 2002.  

As there is not clear and unmistakable evidence that the Veteran's headaches did not worsen beyond the natural progression during service, service connection is warranted.  38 C.F.R. §§ 3.304(b), 3.306.


ORDER

Entitlement to service connection for a spine disability is granted.

Entitlement to service connection for headaches is granted.


REMAND

The Veteran's appeals for service connection for a skin condition and for tinnitus must be remanded for further development.

With respect to the skin condition claim, the Board acknowledges that there are a number of pieces of evidence that suggest that the Veteran's skin condition may be exacerbated by stress, including his service-connected posttraumatic stress disorder (PTSD).  Those opinions are speculative, however.  For example, the December 2007 letter from Dr. L.A.C. indicated that "psoriasis . . . certainly [] can be exacerbated or flared up by stress or stressful situations."  Similarly, the October 2011 VA examiner acknowledged that "psoriasis can possibly get worse in times of stress or anxiety."  The opinions of record fail to demonstrate that the skin condition has been aggravated beyond the normal course due to the Veteran's service-connected PTSD.  Further, the Veteran suggests that his condition may be related to the anti-malarial medication he took regularly while in Iraq.  As the opinions of record (including a VA opinion) are currently inadequate to adjudicate the appeal, VA is obligated to obtain a proper opinion that addresses the issue in question.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).

Concerning the tinnitus claim, the Board notes that there is some discrepancy in the evidence.  The Veteran asserted at his Board hearing that the tinnitus is related to the noise exposure he suffered in service.  There is no question that he experienced combat-related noise exposure in service.  Nevertheless, the Board notes that on the Veteran's post-deployment medical questionnaire, completed following that service, he specifically denied ringing in the ears.  The only medical opinion of record, which resulted from an October 2011 examination, is inadequate, in that the rationale in support relied solely on the lack of documented hearing loss on separation, without explaining how a lack of hearing loss on audiometric examination necessarily means that tinnitus was not present at that time.  A new medical opinion is required to address the question of whether the Veteran's current tinnitus, documented in the records since at least 2006 (see May 2006 private treatment record), is at least as likely as not etiologically related to his in-service noise exposure.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the etiology of his diagnosed skin condition.  The entire claims file (i.e., both the Veteran's Virtual VA and VBMS eFolders) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any skin condition.  Thereafter, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current skin disability (if any) is began during service (such as due to his required anti-malarial medication), or was aggravated (i.e., worsened beyond the natural progression) by his service-connected posttraumatic stress disorder.

The examiner must provide a complete rationale in support of any opinions proffered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.

2.  Obtain a medical opinion concerning the etiology of the Veteran's tinnitus.  The entire claims file (i.e., both the Veteran's Virtual VA and VBMS eFolders) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.

The clinician should address the Veteran's contentions concerning his tinnitus, and opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's tinnitus disability began during service or is otherwise related to his in-service noise exposure.  

The clinician must provide a complete rationale in support of any opinions proffered, and is requested to specifically address the post-deployment medical questionnaire, as well as the May 2006 treatment record that referenced the onset of tinnitus, in his or her opinion.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.

3.  Then, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ALEXANDRA P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


